DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 24 objected to because of the following informalities:  line 1 “recites “extending alone a direction” it should be “extending along a direction”.  Appropriate correction is required.

Election/Restrictions
Claim (s) 15-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/19/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3-8 and 10, 21-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogawa US 20070176313.
Regarding Claim 1, Ogawa discloses an extruding system, comprising (abstract): a mixing unit configured to mix a polymeric material with a  blowing/ foaming agent and to form a mixture of the polymeric material and the blowing agent (Figure 1A, mixing unit-10, [0054]-[0055]); and an injection unit coupled to the mixing unit and configured to inject the mixture (Figure 1A, [0041], injection unit-30), wherein the mixing unit includes a mixing cartridge , a first mixing screw and a second mixing screw (Figure 1B, resin are plasticized/kneaded with the first mixing screw-12, second mixing screw at apportion downstream of the anti counterflow portion also shown in Figure 1B) , the first and second mixing screws are disposed in the mixing cartridge (Figure 1B, cylinder/mixing cartridge-11). 
Regarding Claim 3, Ogawa discloses the first mixing screw and the second mixing screw are horizontally aligned with each other (Figure 1B, [0042], two mixing screws are horizontally aligned on either side of anticounterflow portion-13).
Regarding Claim 4, Ogawa discloses wherein the mixing cartridge includes a first mixing chamber and a second mixing chamber, and the first and second mixing screws are disposed in the first and second mixing chambers, respectively (Figure annotated below).

    PNG
    media_image1.png
    211
    370
    media_image1.png
    Greyscale


Regarding Claim 5, Ogawa dislose the mixing unit further includes a connecting passage communicating with the first mixing chamber and the second mixing chamber (Figure 1B).
Regarding Claim 6, Ogawa discloses the first mixing chamber has a first pressure, and the second mixing chamber has a second pressure different from the first pressure ( [0073], First chamber the plasticization and kneading of the resin takes place at a certain pressure, in the second chamber the blowing agent is mixed with the composite resin which will change the pressure at the second chamber).
Regarding Claim 7, Ogawa discloses the first mixing chamber has a first temperature, and the second mixing chamber has a second temperature different from the first temperature (First chamber melting/kneading will produce high heat and adding blowing agent in the second chamber reduces the temperature, hence the first mixing chamber has a first temperature, and the second mixing chamber has a second temperature different from the first temperature ).
Regarding Claim 8, Ogawa discloses the mixing unit further includes a flow control element configured to prevent the mixture of the polymeric material and the blowing agent flowing between the first mixing chamber and the second mixing chamber ([0006], counterflow element-13).
Regarding Claim 10, Ogawa discloses the first mixing screw and the second mixing screw are rotatable relative to the mixing cartridge ([0041], screw-12 is rotatable).
Regarding Claim 21, Ogawa discloses an extruding system, comprising: US 10691 a mixing unit configured to mix a polymeric material with a blowing agent and to form a mixture of the polymeric material and the blowing agent (Figure 1A, mixing unit-10, [0054]-[0055]), the mixing unit includes a mixing cartridge, a first mixing screw, and a second mixing screw; and an injection unit coupled to the mixing unit and configured to inject the mixture (Figure 1A, [0041], injection unit-30, resin are plasticized/kneaded with the first mixing screw-12, second mixing screw at apportion downstream of the anti counterflow portion also shown in Figure 1B), wherein the first mixing screw and the second mixing screw are disposed within the mixing cartridge (Figure 1B), the first mixing screw is disposed adjacent to an end of the mixing cartridge, and the second mixing screw is disposed adjacent to an opposite end of the mixing cartridge (Figure 1B).
Regarding Claim 22, Ogawa discloses the mixing unit further includes an inlet connected to an end of the mixing cartridge (Figure 1A, inlet-16, [0041]), an outlet connected to an opposite end of the mixing cartridge (Figure 1B outlet-17, [0041]), the first mixing screw is disposed adjacent to the inlet (Figure 1A, inlet-16 is disposed in the melting/kneading side), and the second mixing screw is disposed adjacent to the outlet (Figure 1B, second mixing side with the supply of blowing agent is adjacent to the outlet-17).
Regarding Claim 23, Ogawa discloses  the outlet is disposed between the mixing cartridge and the injection unit (Figure 1A, outlet-17 is between the cylinder/cartridge-11 and the injection unit-30).
Regarding Claim 24, Ogawa discloses the mixing cartridge extending alone a direction, and the first mixing screw and the second mixing screw are disposed within and extend along the direction in the mixing cartridge (Figure 1B).
Regarding Claim 25, Ogawa discloses the first mixing screw and the second mixing screw are linearly and horizontally arranged one by one along the direction (Figure 1B).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 9, 11-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa, US 20070176313 (equivalent to EP 1815962) in view of EP 1144490, hereinafter EP’490.
Regarding Claim 2, Ogawa discloses the mixing unit comprises first and second mixing screws but didn’t disclose first mixing screw is disposed above the second mixing screw. In the same field of endeavor pertaining to the art, EP’490 discloses first mixing screw is disposed above the second mixing screw (Figure 3, page 13, line 22-27, two extruders-72/74 with screw counter rotating screws, one is on top of other)
It would be obvious for one ordinary skilled in the art to modify Ogawa/s teaching with that of the of the configuration taught by EP’490 for advantageously using the extruder for desire purpose (page 4, line 13-14, EP’490).
Regarding Claim 9, Ogawa discloses the flow control element is configured to first and second mixing chambers as discussed in Claim 8,  but didn’t explicitly disclose that maintain a pressure difference between the first mixing chamber and the second mixing chamber. In the same field of endeavor pertaining to the art EP’490 discloses that pressure and metering device can be connected to a controller that also is connected to drive motor- 40 to control metering of blowing agent in relationship to flow of polymeric material to very precisely control the weight percent blowing agent in the fluid polymeric mixture (page 10, line 5-10). Hence it would be obvious for one ordinary skilled in the art to modify Ogawa’s teaching with that of the control the blowing agent in relationship to the flow of polymeric material in the mixing chamber where the mixing of blowing agent takes place for the purpose of maintain a pressure difference between the two chambers.
Regarding Claim 11, EP’490 discloses the screw diameter has a length to diameter ratio is 28 meets the claim limitation (page 14, line 18-19).
Regarding Claim 12, EP’490 discloses the first mixing screw extends along a first direction and the second mixing screw extends along a second direction different from the first direction (page 13, line 26, counter rotating twin screw extruder).
Regarding Claim 13, EP’490  discloses the first direction and the second direction are opposite to each other (page 13, line 26, counter rotating twin screw extruder direction are opposite to each other).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa, US 20070176313 (equivalent to EP 1815962) as applied above in Claim 1, in view of Yamamoto (US 20150336307).
Regarding Claim 14, Ogawa discloses all the limitation of Claim 1, except extruding system comprising a monitoring module configured to monitor the extruding system in real time, wherein the monitoring module includes a sensor disposed in the extruding system. In the same field of endeavor pertaining to the art, Yamamoto discloses monitor comprising sensors in the plasticization unit ([0049]).
It would be obvious for one ordinary skilled in the art to modify Ogawa/s teaching with that of the of the sensors taught by Yamamuto for the purpose of monitoring pressure and temperature of the plasticizing unit.
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa, US 20070176313 (equivalent to EP 1815962) as applied above in Claim 21 in view of Gneuss (US 20160101546).
Regarding Claim 26, Ogawa discloses all the limitation of Claim 21, except that the mixing cartridge of the mixing unit is arranged in a U shape. In the same filed of endeavor pertaining to the art, Gnuess discloses that the mixing cartridge comprises first extruder-220 and the second extruder-240 are in U shape (Figure 4, [0089]-[0090]).
It would be obvious for one ordinary skilled in the art to modify the structure taught by Ogawa by the U-shape taught by Gneuss for the purpose of desired configuration in the extrusion system.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/DEBJANI ROY/           Examiner, Art Unit 1741